Opinion filed January 26, 2006  












 








 




Opinion filed January 26, 2006  
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00328-CV 
                                                    __________
 
                                       BRYAN PRINGLE, Appellant
 
                                                             V.
 
                             COLONIAL
LLOYDS, A TEXAS LLOYDS
                                   INSURANCE
CARRIER, Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor County, Texas
 
                                                 Trial
Court Cause No. 22,939-B 
 

 
                                              M
E M O R A N D U M   O P I N I O N
Bryan Pringle has
filed in this court a motion to dismiss his appeal.  The motion is granted, and the appeal is
dismissed.
 
January 26, 2006                                                                  PER
CURIAM
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.